BRF S.A. A Publicly Traded Company CNPJ n° 01.838.723/0001-27 ANNOUNCEMENT TO THE MARKET BRF ANNOUNCES PRICING OF CASH TENDER OFFERS FOR ANY AND ALL OUTSTANDING 6.875% SENIOR NOTES DUE 2 7.250% SENIOR NOTES DUE 2, IN EACH CASE UNCONDITIONALLY AND IRREVOCABLY GUARANTEED BY BRF São Paulo, May 14, 2014 – BRF S.A. (“ BRF ”) and its subsidiaries Sadia Overseas Ltd. (“ Sadia Overseas ”) and BFF International Limited (“ BFF ”) today announced pricing of (i) an offer by Sadia Overseas to purchase for cash (the “ 2017 Notes Tender Offer ”) any and all outstanding 6.875% Senior Notes due 2017 issued by Sadia Overseas (the “ 2017 Notes ”), and (ii) an offer by BFF to purchase for cash (together with the 2017 Notes Tender Offer, the “ Tender Offers ”) any and all outstanding 7.250% Senior Notes due 2020 (together with the 2017 Notes, the “ Notes ”) issued by BFF. The Tender Offers are being made pursuant to the offer to purchase dated May 7, 2014 (the “ Offer to Purchase ”) and the related letter of transmittal (together with the Offer to Purchase, the “ Offer Documents ”). As previously announced, the expiration time for the Tender Offers is 8:00 a.m., New York City time, on May 15, 2014. Settlement of the Tender Offers is expected to occur on or about May 22, 2014 (the “ Settlement Date ”). The tables below summarize the Purchase Price (as defined below) of the Tender Offers: Notes CUSIP Number(s) ISIN Number(s) Principal Amount Outstanding Bloomberg Reference Page UST Reference Security Fixed Spread (Basis Points) Purchase Price(1) 1 6.875% Senior Notes due 2017 78632LAA3/ G77650AA0 US78632LAA35/ USG77650AA01 U.S.$220,718,000 PX1 0.875% UST Note due April 15, 2017 +150 U.S.$1,132.75 7.250% Senior Notes due 2020 05540KAA9/ G3400TAA7 US05540KAA97/ USG3400TAA72 U.S.$629,282,000 PX1 1.625% UST Note due April 30, 2019 +195 U.S.$1,191.23 (1) The amount to be paid for each U.S.$1,000 principal amount of Notes validly tendered and accepted for purchase. In addition, accrued and unpaid interest will be paid from and including the last interest payment date for such series of Notes to, but not including, the Settlement Date. The applicable “Purchase Price” for each U.S.$1,000 principal amount of each series of Notes validly tendered and not validly withdrawn pursuant to the Tender Offers was calculated in accordance with the standard market practice by reference to the bid-side yield to maturity (the “ Reference Yield ”) of the applicable UST reference security specified in the table above as measured at 2:00 p.m., New York City time, on the date hereof, plus the applicable fixed spread specified in the table above. The specific calculation method for the Purchase Price for each series of Notes is set forth in Annex A to the Offer to Purchase. Our obligation to purchase Notes in either of the Tender Offers is conditioned on the satisfaction or waiver of certain conditions described in the Offer Documents, including, among others, a financing condition described in more detail in the Offer to Purchase. We have the right, in our sole discretion, to amend or terminate either of the Tender Offers at any time. The information agent and tender agent for the Tender Offers is D.F. King & Co., Inc. To contact the information agent and tender agent, banks and brokers may call +1-212-269-5550, and others may call U.S. toll-free: 1-800-967-4604. Additional contact information is set forth below. By Mail, Hand or Overnight Courier: 48 Wall Street 22nd Floor New York, NY 10005 USA Attention: Kristal Scrudato By Facsimile Transmission: (for eligible institutions only) +1 212-709-3328 Attention: Kristal Scrudato Confirmation by Telephone +1 212-493-6940 Any questions or requests for assistance or for additional copies of this notice may be directed to the dealer managers at their respective telephone numbers set forth below or, if by any Holder, to such Holder’s broker, dealer, commercial bank, trust company or other nominee for assistance concerning the Tender Offers. The dealer managers for the Tender Offers are: BB Securities Ltd. Pinners Hall, 105-108 Old Broad Street, 4th Floor EC2N 1ER, London, England Attn: Operations Department +44 20 7367 5803 (collect) Banco BTG Pactual S.A.—Cayman Branch, 68 Fort Street, Grand Cayman, Cayman Islands Attn: DCM Group (212) 293-4600 Itau BBA USA Securities, Inc. 767 Fifth Avenue, 50th Floor,
